DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-18 in the reply filed on 01/14/2022 is acknowledged.
Claim 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5 and claims dependent thereon, Applicant claims the ribonuclease is “non-irritating to the eye as determined by…” the above criteria, While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). As it is unclear what the above criteria mean, it is unclear what the metes and bounds of the invention are.   Further Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear.  In the instant case, applicant claims ribonuclease with the functional limitation of "non-irritating to the eye as determined by…".  This limitation merely states a functional characteristic (non-irritating) without providing any indication about how the functional characteristic is provided.  It is unclear if the recited functional characteristic follows from (is inherent property of) the structure recited in the claim, i.e. if any ribonuclease is non-irritating based on the determinations claimed, so it is unclear whether the claim requires some other structure to be added to the method and composition to achieve this function, e.g. a specific aqueous vehicle or specific enzyme.  For purposes of prosecution this functional characteristic has been interpreted to be an inherent property of ribonucleases that are members of the ribonuclease A superfamily, and specifically a property of individual ribonucleases claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saxena (USPGPub 20120121569/IDS submitted) in view of each of Langston (“Herpes Simplex Virus in the Eye”, Digital Journal of Ophthalmology, Oct 2002/IDS submitted) and Jain (WO 2013089835/IDS submitted) as evidenced by Sambrook (“Herpes Simplex Eye Infections” HSV .
Regarding claims 1 and 9, and the limitations “A method of treating … infection of the eye, comprising the step of administering to the eye a therapeutically effective dose of a ribonuclease that is a member of the ribonuclease A superfamily” and “A method of treating a herpesviral infection of an eye, the method comprising the step of topically administering to the eye a therapeutically effective amount of a ranpirnase”,  Saxena teaches that viral infections caused by Herpes simplex virus can be treated using Ribonuclease A’s, such as ranpirnase, ‘805 variant, and rAmphinase2, (Claim 8).  Saxena further teaches the use of the RNAse A to treat other herpesviridiae (Claims 1-4 and , [0001]-[0004]) 
Saxena does not teach that the viral infection can be in the eye nor does Saxena teach that the ribonuclease A can be administered directly to the eye.  These differences however would have been obvious to one of ordinary skill in the art as the infection of the eye by Herpes Simplex Virus is known in the art as taught by Langston, and further the administration of Ribonuclease A to the eye for treatment of viral infections is known in the art as taught by Jain.   
In the same field of endeavor as Herpes Simplex infections, Langston teaches Herpes Simplex Virus can infect the eye, “Occasionally, the virus does reactivate (stress!) and, instead of traveling back down the nerves to the mouth or nose, it goes to the eye causing the illness there. (Page 1)”.
In the same field of endeavor as treating viral infections with Ribonuclease A, Jain teaches a method of treating eyes for conditions including viral infection by administering nucleases and teaches the use of Ribonuclease A, ([0072], [0007]).   

Regarding claims 2, 4, and 18 and the limitation “wherein the eye is a human eye”,  
Regardingin claims 2, 4, 6, and 8 and the limitations “the ribonuclease is selected from a group consisting of a. ranpirnase; b. the '805 variant; c. Amphinase 2; and d. rAmphinase 2.  ” and “the ribonuclease is functionally equivalent to a ribonuclease selected from a group consisting of:a. ranpirnase; b. the '805 variant; c. Amphinase 2; and d. rAmphinase 2.”  and the use of ranpirnase, ‘805 variant, and rAmphinase, Saxena teaches the viral infections are human and the enzymes well tolerated by humans ([0001]-[0004]), one of ordinary skill in the art would thus find it obvious that the intended patient is human.  Saxena teaches the use of ranpirnase and ‘805 (Claim 8), Saxena further teaches the use of Amphinase 2 and rAmphinase 2 ([0001]-[0004]). These enzymes are functional equivalents of each other as noted in the instant specification “For example, the '805 variant is a functional equivalent of ranpirnase, because it comprises three amino acid substitutions compared to the ranpirnase amino acid sequence, but still has RNase activity.”. 

Regarding claim 7, and 14-17 and the limitations “wherein the vehicle is an aqueous solution”, “wherein the ranpirnase is formulated as an ophthalmic pharmaceutical composition”, “wherein the ophthalmic pharmaceutical composition is a solution, a suspension, a nanosuspension, an emulsion, a microemulsion, a nanoemulsion, an ointment, a gel, a hydrogel, liposomes, niosomes, nanoparticles, or dendrimers”, “wherein the ophthalmic pharmaceutical composition further comprises a pharmaceutically acceptable carrier and/or a pharmaceutically acceptable excipient”, and “wherein the ranpirnase is administered as eye drops”, Jain teaches the compositions of ribonuclease administered may be formulated as eye drops using suitable pharmaceutical ophthalmic carriers such as aqueous solution ([0039]. [0051]).
Regarding claims 10 and the limitations “wherein the ranpirnase is a recombinant ranpirnase”, Applicant claims a product by process.  A product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The structure implied by the process steps should be considered when assessing the 
Alternatively, Saxena teaches the recombinant production of Amphinase-2 (Abstract, [0001]-[0004]), one of ordinary skill in the art would therefore find it obvious that the ranpirnase could be produced by recombinant methods as well.  One ordinary in the art would further have a reasonable expectation of success in doing so as Saxena teaches a similar enzyme is produced by recombinant methods. 
Regarding claim 11 and the limitation “wherein the ranpirnase is SEQ ID NO: 1 or SEQ ID NO: 2”,  The instant application notes that SEQ ID 1 and 2 correspond to ranpirnase and the ‘805 variant “The amino acid sequence of ranpirnase is provided in SEQ ID NO: 1.…The amino acid sequence of the '805 variant is provided in SEQ ID NO:2.”, Saxena teaches the use of these enzyme (Claims 8, [0001]-[0008]).
Regarding claim 12 and the limitation “wherein the herpesviral infection is the cause of chorioretinitis, viral keratitis, viral conjunctivitis, or cytomegalovirus retinitis”, Langston teaches teaches that herpes virus simplex can infect the eye.  As evidenced by Sambrook, Herpes Simplex Eye infections can cause conjunctiva, keratitis and retinitis (Page 2).  Thus the method of Saxena, Langston and Jain result in the treatment of herpesviral infections that cause keratitis, retinitis, and conjunctivitis.    
Herpes simplex virus, human cytomegalovirus, or Herpes zoster virus”, Saxena teaches the treatment of Herpes simplex virus, (Claim 8, [0001-]-[0004]).  Saxena further teaches the use of the enzymes to treat other Herpesviridae including and human cytomegalovirus (Claims 1-4, [0001]-[0004]). 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657